DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8-10 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation “wherein the magnetic core has the shape of dog bone“ is not disclosed specifications. Wherein in the specifications mention the core is of a dog bone shape?  
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8-10 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, the claimed limitations wherein the magnetic core has the shape of dog bone…is vague and indefinite.  There are many bones in the anatomy of a dog, the examiner is unclear on what bone in the dog has this configuration. If the applicant is referring to a bone that the dog chews on; the examiner is unclear how the applicant determined that the H/I shape core configuration looks like a dog bone. What drawing or references shows that a dog bone has a H/I shape core configuration?
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in grounds of the new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 9-10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 7,318,269) in view of Grader et al. (US 5,479,695) and Naito et al. (2008/0078474).
Regarding claim 1, Yoshida et al. (figures 1-3 and Col 5, lines 1-45) discloses a stack comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see figure 1); the inductor comprising an electrically conductive coil structure (see figure 1), wound around a coil opening(see figure 1), and a magnetic core (5/3/18), wherein at least part of the magnetic core at least partially fills the coil opening (see figure 1 ref# 18); and wherein at least part of at least one of the coil structure and the magnetic core is configured as an inlay embedded in the stack (see figure 1); wherein the magnetic core comprises a plurality of separate magnetic bodies (see figure 1, ref# 3/5/18); wherein magnetic core has the shape of a dog bone (see figure 1) and is composed of two magnetic sheets (5 and 3) and a central magnetic post (18) sandwiched vertically in between, wherein the magnetic post extends through the coil opening and the two magnetic sheets extend laterally beyond the magnetic post and at least partially over the coil structure (see figure 1); wherein the magnetic bodies are connected to one another so as to form an open magnetic path see figure 1) with at least one non-magnetic gap (see figure 1 wherein ref# 5 is spaced away by a gap) spacing of at least two of the magnetic bodies. 
Yoshida et al discloses wherein the non-magnetic gap either comprises a gap filled with electrically insulating material (19), but does expressly discloses if the electrically insulating material is made of resin. Yoshida et al is silent as to whether or not the inductor is arranged at least partially in the stack. 
Naito et al. (para 0060) provides a teaching wherein the non-magnetic gap (13) comprises a gap filled with electrically insulating resin material.
Grader et al. discloses an inductor (254/264) arranged at least partially in the stack (see figures 25-26), 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the non-magnetic gap comprises a gap filled with electrically insulating resin material as taught by Naistoet al. to the inductive device of Yoshida et al. so has to allow for flux to be less sensitive to changes in current and temperature while also reducing the chances of a short circuiting occurring.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design the inductor is arranged at least partially in the stack as taught by Grader et al. to the inductive device of Yoshida et al. so has to protect the inductive from outside elements thereby preventing the inductive device from being damaged.


claim 2, Grader et al. (Col 5, lines 35-60) discloses wherein the magnetic core comprises a ferrite material.
Regarding claims 9-10, It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 13, Grader et al. (figures 25-26 and Col 10, lines 10-40) discloses wherein the magnetic core comprises a magnetic post extending through the coil opening and further comprises a magnetic sheet extending laterally beyond the magnetic post and at least partially over the coil structure 
Regarding claim 17, Grader et al. (figures 25-26 and Col 10, lines 10-40) discloses wherein the component carrier is configured as a laminate-type component carrier.

3.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Smeys et al. (US 8,410,576) in view of Yoshida et al. (US 7,318,269) and Naito et al. (2008/0078474).
	Regarding claim 18, Smeys et al.(figure 36d and Col 8, lines 5-40) 
a support body (110);a component carrier mounted on and/or in the support body, the component carrier including a stack having at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see Col 8, lines 5-20);an inductor arranged at least partially in the stack, the inductor including (126) an electrically conductive coil structure (see figure 36d), wound around a coil opening (see figure 36d) ,and a magnetic core (180), wherein at least part of the magnetic core at least partially fills the coil opening (see figure 36d); and wherein at least part of at least one of the coil structure and the magnetic core is configured as an inlay embedded in the stack (see figure 36d).
Smeys et al. does not expressly discloses wherein magnetic core has the shape of a dog bone and is composed of two magnetic sheets and a central magnetic post sandwiched vertically in between, wherein the magnetic post extends through the coil opening and the two magnetic sheets extend laterally beyond the magnetic post and at least partially over the coil structure; wherein the magnetic bodies are connected to one another so as to form an open magnetic path with at least one non-magnetic gap spacing of at least two of the magnetic bodies; wherein the non-magnetic gap either comprises a gap filled with electrically insulating resin material so as to improve the magnetic coupling thereby allowing for a higher inductance to be obtained and also allow for core pieces to be replaced if needed.
Yoshida et al. (figures 1-3 and Col 5, lines 1-45) discloses wherein magnetic core has the shape of a dog bone (see figure 1) and is composed of two magnetic sheets (5 and 3) and a central magnetic post (18) sandwiched vertically in between, wherein the magnetic post extends through the coil opening and the two magnetic sheets extend laterally beyond the magnetic post and at least partially over the coil structure (see figure 1); wherein the magnetic bodies are connected to one another so as to form an open magnetic path with at least one non-magnetic gap spacing of at least two of the magnetic bodies. (see figure 1)

19), but does expressly discloses if the electrically insulating material is made of resin.
Naito et al. (para 0060) provides a teaching wherein the non-magnetic gap (13) comprises a gap filled with electrically insulating resin material.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein magnetic core has the shape of a dog bone and is composed of two magnetic sheets and a central magnetic post sandwiched vertically in between, wherein the magnetic post extends through the coil opening and the two magnetic sheets extend laterally beyond the magnetic post and at least partially over the coil structure; wherein the magnetic bodies are connected to one another so as to form an open magnetic path with at least one non-magnetic gap spacing of at least two of the magnetic bodies as taught by Yoshida et al to the inductive device of Smeys et al. so has to allow for flux to be less sensitive to changes in current and temperature while also reducing the chances of a short circuiting occurring.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the non-magnetic gap comprises a gap filled with electrically insulating resin material as taught by Naistoet al. to the inductive device of Smeys et al. so has to allow for flux to be less sensitive to changes in current and temperature while also reducing the chances of a short circuiting occurring.


5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 7,318,269) in view of Grader et al. (US 5,479,695) and Naito et al. (2008/0078474) in further view of Takei et al. (JP 60189915).
Regarding claim 5, the modified inductive device of Yoshida et al. (figures 1-3 and Col 5, lines 1-45) discloses the magnetic bodies, except for the at least two of the magnetic bodies which form the open magnetic path, are connected to one another to form a closed magnetic path but does not expressly discloses core structure comprise at least one structure of magnetic paste.
Takei et al. (abstract and figure 2) discloses the core structure comprise at least one structure of magnetic paste (4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the core structure comprises magnetic paste as taught by Takei et al.to the modified inductive device of Yoshida et al. so as to design the inductive device to have improved direct current superimposing characteristics.






Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 7,318,269) in view of Grader et al. (US 5,479,695) and Naito et al. (2008/0078474) in further view of Vadnais et al. (US 5,267,107).
Regarding claim 8, the modified inductive device Yoshida et al. (figures 1-3 and Col 5, lines 1-45) discloses all the limitations as noted above but does not expressly discloses wherein a surface of at east part of the magnetic core has a roughness Ra of less than 4 µm.
Vadnais et al. (Col 3, lines 59-62) discloses wherein a surface of at
least part of the magnetic core has a roughness Ra of less than 4 µm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a surface of at least part of the magnetic core has a roughness Ra of less than 4 µm as taught by Vadnais et al. to the inductive device of Yoshida et al. so as to limit deterioration of  
high frequency magnetic properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RONALD HINSON/Primary Examiner, Art Unit 2837